                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ERNESTO MENDOZA CONTRERAS,

                      Petitioner,                   Case No. 1:21-cv-567

v.                                                  Honorable Paul L. Maloney

DONALD EMERSON,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction because Petitioner is not entitled

to bring a § 2241 challenge to his sentence under the savings clause of § 2255(e).



Dated:   July 15, 2021                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
